 



 Camber Energy, Inc. 8-K [cei-8k_083120.htm]

 

Exhibit 10.4

 

 

CAMBER ENERGY, INC.

PAST SERVICE PAYMENT AND SUCCESS BONUS AGREEMENT

This Past Service Payment and Success Bonus Agreement (“Agreement”) is made and
entered into as of August 31, 2020 (the “Effective Date”) by and between Camber
Energy, Inc., a Nevada corporation (the “Company”) and Louis G. Schott, an
individual, and the Interim Chief Executive Officer of the Company (the
“Officer”).

WHEREAS, the Company, on February 3, 2020, entered into an Agreement and Plan of
Merger with Viking Energy Group, Inc. (“Viking”), pursuant to which is it
contemplated that Viking will merge with and into a wholly-owned subsidiary of
the Company and Viking’s shareholders will obtain majority control of the
Company (as amended and restated from time to time, the “Merger Agreement” and
the transaction contemplated therein, the “Merger”).

WHEREAS, the Officer has provided, and continues to provide, services to the
Company that are instrumental to the Company, including, but not limited to, in
connection with the Merger;

WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that the
exploration and successful consummation of the Merger with Viking required a
substantial increase in the workload of the Officer;

WHEREAS, in an effort to conserve cash and equity, the Company has to date, kept
the consideration payable to officers and directors of the Company, lower than
industry standards; and

WHEREAS, the Board believes that it is in the best interest of the Company
compensate the Officer for his prior services to the Company, reward the Officer
for the successful consummation of the Merger and wishes to provide incentive to
the Officer to continue his services to the Company through the Merger.

NOW THEREFORE, in consideration of the mutual promises made herein, the parties
hereby agree as follows:

1.       Payment for Past Services and Success Bonus. Contingent on, and upon
completion of, the Merger, the Officer shall receive, in consideration for past
services provided to the Company through the date of the Merger, as Interim
Chief Executive Officer, and as a success bonus for the Company’s successful
completion of the Merger, a cash payment in the amount of $150,000 (the “Past
Service Fees and Success Bonus”), contingent on the Officer’s continued service
to the Company at the same level of service he is performing as of the Effective
Date through the Effective Time (as defined in the Merger Agreement). The Past
Service Fees and Success Bonus, if earned, will be paid no later than, but may
be paid prior to, ten (10) business days of the Effective Time. A total of
$100,000 of the Past Service Fees and Success Bonus will be deemed payable for
past services to the Company by the Officer and a total of $50,000 of the Past
Service Fees and Success Bonus shall be deemed a bonus for completion of the
Merger. At the request of the Officer, such Past Service Fees and Success Bonus
(or any portion thereof) may be paid to an entity controlled by the Officer for
the benefit of the Officer.

 

Past Service Payment and Success Bonus Agreement

Page 1 of 3

 

 

 

2.  Additional Provisions.

2.1  Successors. Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise),
including, but not limited to Viking, shall assume the Company’s obligations
under this Agreement and agree expressly to perform the Company’s obligations
under this Agreement in the same manner and to the same extent as the Company
would be required to perform such obligations in the absence of a succession.
For all purposes under this Agreement, the term “Company” shall include any
parent or subsidiary of the Company or any successor to the Company’s business
and/or assets or which becomes bound by the terms of this Agreement by operation
of law.

2.2  Severability and Modification. In the event that any provision hereof
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision. This Agreement may only be amended in writing signed by
the parties hereto.

2.3        Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Texas as such laws are applied
to agreements between Texas residents entered into and to be performed entirely
within Texas, without regard or reference to the rules of conflicts of law that
would require the application of the laws of any other jurisdiction.

2.4  Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned. Execution and delivery of this Agreement by exchange of facsimile
copies bearing the facsimile signature of a party shall constitute a valid and
binding execution and delivery of the Agreement by such party. Such facsimile
copies shall constitute enforceable original documents.

2.5.        Entire Agreement. This Agreement is the complete agreement of the
parties on the subject set forth herein. This Agreement supersedes any prior or
contemporaneous oral or written agreement or understanding on such subject. No
party is relying on any representations, oral or written, on the subject of the
effect, enforceability, or meaning of this Agreement, except as specifically set
forth in this Agreement.

2.6.        Opportunity to Consult with own Advisors. Officer acknowledges that
he has been afforded the opportunity to consult with independent advisors of his
own choosing, including, without limitation, legal counsel, accountants and tax
advisors, regarding (i) the Past Service Fees and Success Bonus available to
Officer under the terms of this Agreement, (ii) the terms and conditions which
may affect the amount of and Officer’s right to any Past Service Fees and
Success Bonus, and (iii) the personal tax effects of any Past Service Fees and
Success Bonus payable to Officer under the terms of this Agreement, including,
without limitation, the effects of any federal or state taxes, Sections 280G and
409A of the Internal Revenue Code, and any other taxes, costs, expenses or
liabilities whatsoever related to the Past Service Fees and Success Bonus, which
in any of the foregoing instances Officer acknowledges and agrees shall be the
sole responsibility of Officer notwithstanding any other term or provision of
this Agreement. Officer further acknowledges and agrees that the Company shall
have no liability whatsoever related to any such personal tax effects or other
personal costs, expenses, or liabilities applicable to Officer and further
specifically waives any right for Officer and his heirs, beneficiaries, legal
representatives, agents, successors, and assigns to claim or assert liability on
the part of the Company related to the matters described above in this section.
Officer further acknowledges and agrees that Officer has read, understands and
consents to all of the terms and conditions of this Agreement, and that Officer
enters into this Agreement with a full understanding of its terms and
conditions.



Past Service Payment and Success Bonus Agreement

Page 2 of 3



 

 

 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement,
effective as of the date set forth in the first paragraph hereof. 

  CAMBER ENERGY, INC.       /s/ Robert Schleizer   Robert Schleizer   Director
(Executing this Agreement on behalf of the Board)       OFFICER       /s/ Louis
G. Schott   Louis G. Schott



 

Past Service Payment and Success Bonus Agreement

Page 3 of 3



 

 